Third District Court of Appeal
                               State of Florida

                          Opinion filed July 7, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                             No. 3D21-1048
                        Lower Tribunal No. 06-21-M
                           ________________

                               Eniel Planas,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Monroe County, Ruth Becker, Judge.


     Eniel Planas, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, LOGUE and SCALES, JJ.

     PER CURIAM.

     Affirmed.